DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – a tights 
If species A is elected, Applicant must also elect between the following sub-species:
Sub-species A1 – Figs. 1-5, where the tights has a waistband, mesh, drop-stitch open holes, and a first, second, and third knit construction pattern
Sub-species A3 – Figs. 10-11, a women’s tights wherein a lower compressive modulus is provided in the genital area and a higher compressive modulus is provided around the genital area, further comprising seamless transitions between compression zones formed by alternating bands (e.g., 3 bands) of fabric from each of the adjoining compression zones
Sub-species A3 – Figs. 12-13, a men’s tights wherein a higher compressive modulus is provided in the genital area and a lower compressive modulus is provided around the genital area, further comprising seamless transitions between compression zones 
Sub-species A4 – Fig. 15, wherein the layout of the compression zones in the knee area of the tights has a higher compressive modulus around the knee area and a lower compressive modulus at the knee area.
Species B – Figs. 6-8 - a top or shirt comprising left and right arms, elbow and wrist areas, further comprising a rib texture in the middle area on the front side of the garment and an open mesh texture on the upper back area on the rear side of the garment
Species C – Fig. 14 – a sports bra or top
Species D – Figs. 16-17 – a bathing suit or leotard wherein a lower compressive modulus is provided in the central area of the abdomen and a higher compressive is provided around the central area
Species E – an underwear
If species E is elected, Applicant must also elect between the following sub-species:
Sub-species E1 – Figs. 18-20, a women’s underwear wherein a higher compressive modulus is provided in the waistband area or waistband and a lower compressive modulus is provided in the pelvic area below the waistband.
Sub-species E2 – Figs. 21-22, a men’s underwear wherein a higher compressive modulus is provided in the genital area and a lower compressive modulus is provided around the genital area

The species are independent or distinct because as disclosed, the species have mutually exclusive characteristics for each identified species as described in the details of each above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 and 16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  A telephone call not made to request an oral election to the above restriction requirement due to the complexity of the requirement; see MPEP 812.01

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHARINE G KANE/               Primary Examiner, Art Unit 3732